In a matrimonial action in which the plaintiff had previously been granted a judgment of *842divorce, defendant appeals from (1) an order of the Supreme Court, Suffolk County, dated October 15, 1976, which, inter alia, denied his cross motion to terminate alimony payments and (2) the judgment of the same court, entered thereon on November 30, 1976. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed, without costs or disbursements. On the record before this court, the defendant did not meet his burden of proving that plaintiff’s relationship with another met the standard by which the court could modify the judgment by annulling the alimony provisions thereof (see Domestic Relations Law, § 248; Northrup v Northrup, 43 NY2d 566). Suozzi, J. P., Gulotta, Margett and Hawkins, JJ., concur.